                                          Case 3:20-cv-04901-JSC Document 13 Filed 09/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATALIA HOWELL,                                    Case No. 20-cv-04901-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO DEFENDANT TO SHOW
                                                 v.                                         CAUSE AS TO SUBJECT MATTER
                                   9
                                                                                            JURISDICTION
                                  10     GARDEN OF EDEN,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Natalia Howell filed this negligence action in the Alameda County Superior Court in

                                  14   December 2019 against her former employer Garden of Eden. In July 2020, Garden of Eden

                                  15   removed the action to this court invoking supplemental jurisdiction under 28 U.S.C. § 1367. Ms.

                                  16   Howell filed another action against Andrew Do, her former supervisor at the Garden of Eden,
                                       around the same time in the Alameda Superior Court, Mr. Do also removed pursuant to 28 U.S.C.
                                  17
                                       § 1367. See Howell v. Do, No. 20-cv-4897. Both removed actions were then related to Ms.
                                  18
                                       Howell’s employment discrimination action filed directly in this court against Garden of Eden and
                                  19
                                       Mr. Do. See Howell v. STRM LLC - Garden of Eden et al., No. 20-cv-0123, Dkt. No. 30. Having
                                  20
                                       reviewed the Notice of Removal in this action, the Court has concerns regarding its subject matter
                                  21
                                       jurisdiction and ORDERS Garden of Eden to show cause as to why this case should not be
                                  22
                                       remanded to the Alameda County Superior Court for lack of subject matter jurisdiction.
                                  23
                                              A defendant may remove an action from state court to federal court so long as the federal
                                  24
                                       court has original jurisdiction. 28 U.S.C. § 1441(a). Federal subject matter jurisdiction under 28
                                  25   U.S.C. § 1332(a)(1) requires diversity of citizenship and an amount in controversy in excess of
                                  26   $75,000. Federal subject matter jurisdiction under 28 U.S.C. § 1331 requires a civil action to arise
                                  27   out of the constitution, laws, and treatises of the United States. A claim “arises under” federal law
                                  28   only if a “well pleaded complaint” alleges a cause of action based on federal law—an “actual or
                                           Case 3:20-cv-04901-JSC Document 13 Filed 09/03/20 Page 2 of 2




                                   1   anticipated defense” does not confer federal jurisdiction. Vaden v. Discover Bank, 556 U.S. 49, 60

                                   2   (2009). The defendant seeking removal “bears the burden of establishing that removal is proper”

                                   3   and “the removal statute is strictly construed against removal jurisdiction.” Provincial Gov’t of

                                   4   Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). Further, when a case is
                                       removed to federal court, the court has an independent obligation to satisfy itself that it has federal
                                   5
                                       subject matter jurisdiction. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). A
                                   6
                                       case removed to federal court must be remanded back to state court “if at any time before final
                                   7
                                       judgment it appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c).
                                   8
                                              The Notice of Removal states that removal is proper here “because Howell’s state law
                                   9
                                       claims for damages form ‘part of the same case or controversy’” as the related federal case. (Dkt.
                                  10
                                       No. 1 at 2.) Garden of Eden bases jurisdiction on supplemental jurisdiction under 28 U.S.C. §
                                  11
                                       1367. (Dkt. No. 1 at 2.) This statute, however, expressly limits the scope of supplemental
                                  12
                                       jurisdiction to claims within a “civil action of which the district courts have original jurisdiction.”
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 1367(a). Section 1367 does not provide for removal based on claims related to a
                                  14   separate action. See Taylor v. Brinckhaus, No. 18-CV-00804-JCS, 2018 WL 1891454, at *2 (N.D.
                                  15   Cal. Apr. 20, 2018) (collecting cases).
                                  16          Garden of Eden is therefore ORDERED TO SHOW CAUSE as to why this action should
                                  17   not be remanded to state court based on lack of subject matter jurisdiction. Garden of Eden shall

                                  18   respond in writing by September 17, 2020. Plaintiff may file a reply by October 1, 2020.

                                  19          The Court CONTINUES the hearing on the pending motion to dismiss to October 15, 2020

                                  20   at 9:00 a.m.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 3, 2020

                                  23

                                  24
                                                                                                      JACQUELINE SCOTT CORLEY
                                  25                                                                  United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                          2
